Citation Nr: 9934087	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether an overpayment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, in the amount 
of $414.24 was properly created. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee Oklahoma, which denied the benefit sought on appeal.  
The veteran, who retired from active duty in August 1994 with 
approximately 20 years of service, appealed that decision to 
the Board.

The Board notes that in correspondence received in November 
1997, the veteran requested a waiver of recovery of the 
overpayment of educational assistance benefits under Chapter 
30 in the amount of $414.24.  This matter appears to have 
been referred by the VA Debt Management Center to the RO 
Committee on Waivers and Compromises.  However, this issue 
has not been developed and certified for appellate review and 
is thus, not properly before the Board at this time.  


REMAND

Upon a preliminary review of this appeal, the Board notes 
that there appears to be a question regarding the timeliness 
of the veteran's substantive appeal.  An appeal consists of a 
timely filed notice of disagreement in writing, and after a 
statement of the case has been furnished, a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.200, 20.201, 20.202 (1999).  A 
substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  See 38 C.F.R. §§ 20.302(b), 20.303 
(1999).  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

The procedural facts in this case are not in dispute.  On 
August 22, 1995, the veteran was notified that his current 
overpayment for VA educational assistance benefits under 
Chapter 30 was calculated as $414.24.  The veteran filed a 
notice of disagreement disputing the debt in question on 
March 25, 1996, and the RO issued a statement of the case on 
October 30, 1996.  Information accompanying the statement of 
the case explained that if the RO had not received a reply 
from the veteran within 60 days, or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action on appeal, his case would be closed.  The 
veteran testified at a personal hearing on January 16, 1997, 
in which the hearing officer noted that the veteran had not 
submitted a VA Form 9.  The veteran indicated that he had 
delayed filing a Form 9 pending the hearing officer's 
decision.  The veteran eventually submitted a VA Form 9 
(Appeal to the Board of Veterans' Appeals) on January 23, 
1998. 

Under these circumstances and based on the governing laws and 
regulations, it appears that the veteran's substantive appeal 
was not timely filed.  However, it does not appear that the 
RO has addressed the question of whether the veteran filed a 
timely substantive appeal.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
does not have jurisdiction to act on the question at issue in 
this appeal if a timely appeal was not filed with respect to 
that issue.  See Roy, 5 Vet. App. at 556.  A remand is 
therefore required to afford the veteran adequate notice and 
opportunity to comment on this jurisdictional question.  See 
Marsh v. West, 11 Vet. App. 468 (1998) ), quoting 38 C.F.R. 
§ 20.101(c) (1999) ("[a]ll claimants have the right to 
appeal a determination made by the agency of original 
jurisdiction that the Board does not have jurisdictional 
authority to review a particular issue"); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given an 
opportunity to submit any argument or 
evidence he desires concerning the issue 
of whether a timely substantive appeal 
has been filed to the August 1995 
determination notifying the veteran that 
he was not entitled to additional 
educational assistance benefits under 
Chapter 30 for flight training and which 
resulted in an overpayment of benefits 
being assessed against the veteran.  

2.  The RO should then review the issue 
of whether a timely substantive appeal 
was received on this issue, including 
whether the requirements for granting 
an extension of the filing period were 
met.  If the RO determines that a 
timely substantive appeal was received, 
the case should be returned to the 
Board for appellate review (including 
review of the timeliness issue).  If 
the RO determines that a timely 
substantive appeal was not filed to 
complete an appeal on the validity of 
the debt issue, then the veteran shall 
be so notified.  If the veteran 
protests such adverse determination, 
then the RO should furnish a statement 
of the case to the veteran on the 
timeliness issue and advise him of the 
need to file a timely substantive 
appeal on the timeliness issue in order 
to complete an appeal as to that issue.  
If a timely substantive appeal on the 
timeliness issue is received, then the 
case should be forwarded to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to provide due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or 

unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












